Citation Nr: 0636559	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether January 1985 (pertaining to the issue of an 
increased rating for urethral stricture), May 1985, April 
1988, June 1988, July 1989, April 1990, and February 2003 
rating decisions, contained clear and unmistakable error 
(CUE).

2.  Whether a November 1972 rating decision which granted 
entitlement to service connection for balanitis, assigning a 
noncompensable disability rating, effective February 1971, 
and granted entitlement to service connection for left knee 
disability, assigning a noncompensable disability rating, 
effective February 1971, contained CUE.

3.  Whether a November 1978 rating decision which granted 
entitlement to service connection for urethral stricture, 
assigning a noncompensable disability rating, effective 
December 3, 1977, contained CUE.

4.  Whether an October 2002 rating decision which granted a 
40 percent disability rating for service-connected urethral 
stricture, effective September 15, 2000, and assigned a 20 
percent disability rating, effective April 1, 2001; granted 
service connection for traumatic arthritis, right shoulder, 
assigning a 10 percent disability rating, effective August 8, 
2001; granted service connection for tension headaches, 
assigning a noncompensable disability rating, effective 
August 8, 2001; granted a 10 percent disability rating to 
service-connected exostosis, left knee, effective August 8, 
2001; and, denied entitlement to an increased rating for 
service-connected post-operative residuals, 
balanitis/parabalanitis, traumatic phimosis, with 
circumcision scar, contained CUE.

5.  Whether a May 1971 rating decision which denied 
entitlement to service connection for genitourinary 
condition, and left knee disability, contained CUE.

6.  Whether a May 1971 rating decision which denied 
entitlement to service connection for a skin disease in feet; 
lymph node infection; and, right shoulder disability, 
contained CUE.

7.  Whether a November 1972 rating decision which denied 
entitlement to service connection for bilateral shoulder 
disability, contained CUE.

8.  Whether a January 1985 rating decision which denied 
entitlement to service connection for residuals of Agent 
Orange exposure, contained CUE.

9.  Whether an October 2002 rating decision which denied 
entitlement to service connection for pharyngitis; 
lymphangitis; dental condition; tinea barbae; bee sting; and, 
sores/boils on right arm, contained CUE.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2003, a statement of the 
case was issued in May 2004, and a substantive appeal was 
received in July 2004.  The veteran requested a RO hearing 
which was scheduled in October 2004; however, he failed to 
appear.

In October 2004, the veteran's private attorney withdrew 
representation.  In November 2004, VA issued a letter to the 
veteran informing him of his options for representation.  
Subsequent submissions indicate that the veteran intends to 
proceed unrepresented.

Subsequent to issuance of the May 2004 statement of the case, 
the veteran submitted evidence in support of his claim in 
November 2004, December 2004, June 2005, July 2005, and 
February 2006.  In July 2006, the veteran waived his right to 
AOJ review.  Thus, the Board may proceed with a decision on 
the merits.

In June 2005, the veteran filed an increased rating claim for 
service-connected tension headaches.  This is referred to the 
RO for appropriate action.

The issues of whether a May 1971 rating decision which denied 
entitlement to service connection for a skin disease in feet; 
lymph node infection; and, right shoulder disability, 
contained CUE; whether a November 1972 rating decision which 
denied entitlement to service connection for bilateral 
shoulder disability, contained CUE; whether a January 1985 
rating decision which denied entitlement to service 
connection for residuals of Agent Orange exposure, contained 
CUE; and, whether an October 2002 rating decision which 
denied entitlement to service connection for pharyngitis; 
lymphangitis; dental condition; tinea barbae; bee sting; and, 
sores/boils on right arm, contained CUE are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any further action is 
required on his part.



FINDINGS OF FACT

1.  A June 1986 Board decision subsumed the portion of the 
January 1985 rating determination, which granted an increased 
disability rating for service-connected urethral stricture, 
and subsumed the May 1985 rating determination.

2.  A December 1990 Board decision subsumed the April 1988, 
June 1988, July 1989, and April 1990 rating determinations.

3.  The February 2003 rating determination is not final.

4.  The issue of CUE in a May 1971 rating decision, with 
regard to the issues of entitlement to service connection for 
genitourinary condition, and left knee disability, are 
rendered moot per the RO's determination in the November 1972 
rating decision.

5.  The veteran has not alleged specific errors of fact or 
law in the November 1972 rating determination, pertaining to 
the issues of the grant of service connection for balanitis, 
and left knee disability.  

6.  The veteran has not alleged specific errors of fact or 
law in the November 1978 rating determination, pertaining to 
the issue of the grant of service connection for urethral 
stricture.

7.  The veteran has not alleged specific errors of fact or 
law in the October 2002 rating determination, pertaining to 
the assignment of a 40 percent disability rating for service-
connected urethral stricture, effective September 15, 2000, 
and assignment of a 20 percent disability rating, effective 
April 1, 2001; the grant of service connection for traumatic 
arthritis, right shoulder, assigning a 10 percent disability 
rating, effective August 8, 2001; the grant of service 
connection for tension headaches, assigning a noncompensable 
disability rating, effective August 8, 2001; the grant of a 
10 percent disability rating to service-connected exostosis, 
left knee, effective August 8, 2001; and, the denial of 
entitlement to an increased rating for service-connected 
post-operative residuals, balanitis/parabalanitis, traumatic 
phimosis, with circumcision scar.


CONCLUSIONS OF LAW

1.  Due to the lack of finality of the February 2003 rating 
decision, the veteran's claim of clear and unmistakable error 
in the February 2003 rating decision is dismissed for lack of 
jurisdiction.  38 C.F.R. § 3.104 (2006).

2.  The veteran's claim of clear and unmistakable error in 
the January 1985 and May 1985 rating decisions, pertaining to 
the issue of entitlement to an increased rating for urethral 
stricture, is dismissed for lack of jurisdiction.  38 C.F.R. 
§ 20.1104 (2006).

3.  The veteran's claim of clear and unmistakable error in 
the April 1988, June 1988, July 1989, and April 1990 rating 
decisions, is dismissed for lack of jurisdiction.  38 C.F.R. 
§ 20.1104 (2006).

4.  The veteran's claim of clear and unmistakable error in 
the May 1971 rating decision, pertaining to the issues of 
entitlement to service connection for genitourinary 
condition, and left knee disability, is rendered moot, per 
the November 1972 rating determination granting such claims.  
38 U.S.C.A. § 7105(d)(5) (West 2002).

5.  The veteran has not submitted a valid claim of CUE with 
regard to the November 1972 rating decision which granted 
entitlement to service connection for balanitis, assigning a 
noncompensable disability rating and granted entitlement to 
service connection for left knee disability, assigning a 
noncompensable disability rating, both effective February 
1971, and the claim is dismissed without prejudice to 
refiling.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2006).

6.  The veteran has not submitted a valid claim of CUE with 
regard to the November 1978 rating decision which granted 
entitlement to service connection for urethral stricture, 
assigning a noncompensable disability rating, effective 
December 3, 1977, and the claim is dismissed without 
prejudice to refiling.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2006).

7.  The veteran has not submitted a valid claim of CUE with 
regard to the October 2002 rating decision which granted a 40 
percent disability rating for service-connected urethral 
stricture, effective September 15, 2000, and assigned a 20 
percent disability rating, effective April 1, 2001; granted 
service connection for traumatic arthritis, right shoulder, 
assigning a 10 percent disability rating, effective August 8, 
2001; granted service connection for tension headaches, 
assigning a noncompensable disability rating, effective 
August 8, 2001; granted a 10 percent disability rating to 
service-connected exostosis, left knee, effective August 8, 
2001; and, denied entitlement to an increased rating for 
service-connected post-operative residuals, 
balanitis/parabalanitis, traumatic phimosis, with 
circumcision scar, and is dismissed without prejudice to 
refiling.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

Lack of jurisdiction

The appellant challenges rating decisions of May 1971, 
November 1972, November 1978, January 1985, May 1985, April 
1988, June 1988, July 1989, April 1990 (issued to the veteran 
in May 1990), October 2002, and February 2003 on the grounds 
of clear and unmistakable error.  Having carefully reviewed 
the appellant's contentions in light of the applicable law 
and the record, the Board has concluded that it is without 
jurisdiction to decide the appellant's claim with regard to a 
portion of the January 1985 rating decision, and the rating 
decisions issued in May 1985, April 1988, June 1988, July 
1989, April 1990, and February 2003.

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2001); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  Relevant to the appellant's claim, the essence of a 
claim of clear and unmistakable error is that it is a 
collateral attack on an otherwise final rating decision by a 
VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 
(Fed. Cir. 1994).

Initially, the Board notes that the February 2003 rating 
decision is the subject of the current appeal, thus such 
rating determination is not final as defined under the 
applicable regulations.  See 38 C.F.R. §§ 3.104, 3.105.  
Thus, the Board does not have jurisdiction to address CUE in 
the February 2003 rating determination.  The appellant's 
claim that the February 2003 rating decision is clearly and 
unmistakably erroneous is dismissed for lack of jurisdiction.

It has been held that when the Board affirms a decision of 
the RO, that decision is subsumed by the final appellate 
decision.  The RO decision that has been affirmed by the 
Board becomes "part and parcel" of the final Board 
decision.  See 38 C.F.R. § 20.1104; Smith v. Brown, 35 F. 3d 
1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 
(1995); Olson v. Brown, 5 Vet. App. 430 (1993 (when a 
determination of the AOJ is affirmed by the BVA, the 
determination is subsumed by the final appellate decision); 
See also VAOPGCPREC 14-95.  Thus, an appellant may not 
properly raise a claim of CUE with respect to a RO decision 
that was the subject of a notice of disagreement leading to a 
Board decision.  The Board decision of June 1986 subsumed the 
rating decisions of January and May 1985, with regard to the 
issue of entitlement to an increased disability rating for 
service-connected urethral stricture.  The portion of the 
rating decision that denied entitlement to service connection 
for residuals of Agent Orange exposure was not subsumed by 
the Board decision, as this issue was not appealed, nor 
addressed by the Board.  The Board decision of December 1990 
subsumed the rating decisions of April 1988, June 1988, July 
1989, and April 1990.  Olson, supra; Manning v. Principi, 16 
Vet. App. 534, 540-41 (2002).

Should the appellant desire to seek review of the Board 
decisions dated in June 1986 and December 1990, he must do so 
by filing a motion with the Board, using correct procedure.  
See 38 C.F.R. § 20.1404.

The appellant's claim that rating decisions of January 1985 
(pertaining to the increased rating claim), May 1985, April 
1988, June 1988, July 1989, April 1990, and February 2003 
were clearly and unmistakably erroneous are dismissed for 
lack of jurisdiction.

Dismissal

The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time.  38 C.F.R. § 3.104(a).

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a).  The essence of a 
claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  The Court has further elaborated that CUE is a very 
specific and rare kind of error of fact or law that compels 
the conclusion, without doubt, that but for the error, the 
result would have been manifestly different.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  Thus, if a claimant wishes to raise CUE, there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Fugo, 6 Vet. App. at 44.

In light of the Board's finding of lack of jurisdiction over 
a portion of the January 1985 rating decision, and lack of 
jurisdiction of the May 1985, April 1988, June 1988, July 
1989, April 1990, and February 2003 rating decisions, the 
Board must therefore determine whether a valid claim of CUE 
has been raised with regard to the other rating decisions of 
record.  

A May 1971 rating decision denied entitlement to service 
connection for a genitourinary condition; skin disease in 
feet; lymph node infection; left knee disability; and, right 
shoulder disability.  

A November 1972 rating decision granted entitlement to 
service connection for balanitis (a genitourinary condition), 
assigning a noncompensable disability rating effective 
February 1971, and granted entitlement to service connection 
for a left knee disability, assigning a noncompensable 
disability rating, effective February 1971.  The effective 
date assigned was the date of receipt of his initial claim of 
service connection, thus the November 1972 rating decision 
essentially cured any deficiencies in the May 1971 decision 
with regard to the specific issues of entitlement to service 
connection.  Thus, any CUE claims with regard to the May 1971 
denial of service connection for genitourinary condition and 
left knee disability is rendered moot.  The November 1972 
rating decision also denied entitlement to service connection 
for bilateral shoulder disability.  

A November 1978 rating decision granted service connection 
for urethral stricture, assigning a noncompensable disability 
rating effective December 3, 1977.  

A January 1985 rating decision denied entitlement to service 
connection for residuals of Agent Orange exposure.  

An October 2002 rating decision granted a 40 percent 
disability rating for service-connected urethral stricture, 
effective September 15, 2000, and assigned a 20 percent 
disability rating, effective April 1, 2001.  The rating 
decision granted service connection for traumatic arthritis, 
right shoulder, assigning a 10 percent disability rating, and 
granted service connection for tension headaches, assigning a 
noncompensable disability rating, both effective August 8, 
2001.  The rating decision granted a 10 percent disability 
rating for service-connected exostosis, left knee, effective 
August 8, 2001.  The rating decision denied entitlement to an 
increased rating for service-connected post-operative 
residuals, balanitis/parabalanitis, traumatic phimosis, with 
circumcision scar.  The rating decision denied entitlement to 
service connection for pharyngitis; lymphangitis; dental 
condition; tinea barbae; bee sting; and, sores/boils on right 
arm.  

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.

The Board has thoroughly reviewed the multiple submissions by 
the veteran in which he consistently uses the terms "clear 
and unmistakable error" to describe prior actions by the RO.  
Such thorough review, however, has only revealed one clear 
claim of error in the previous rating decisions - which the 
RO failed to consider his service as a combat veteran.  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).  As will be 
discussed in the Remand below, however, the current evidence 
of record does not contain sufficient information to 
determine whether the veteran served in combat during his 
period of service.  The Board notes that the veteran's status 
as a combat veteran, however, is only relevant as to the 
issues of service connection which have been denied on the 
merits to include:  skin disease in feet; lymph node 
infection; right shoulder disability; bilateral shoulder 
disability; residuals of Agent Orange; pharyngitis; 
lymphangitis; dental condition; tinea barbae; bee sting; and, 
sores/boils on right arm.  Any such combat status, however, 
is not relevant and rendered moot with regard to increased 
rating issues, or entitlement to earlier effective dates.  
(The Board also notes for the record, that it is unable to 
decipher any other errors pertaining to the denied service 
connection issues, thus depending on the outcome of the 
further development ordered in the Remand below, at this 
juncture there is no other basis for a clear and unmistakable 
error claim.)

Otherwise, the Board is unable to decipher the errors that 
the veteran is claiming in previous rating decisions 
pertaining to any other contentions regarding the assignment 
of disability ratings and effective dates assigned to his 
service-connected disabilities.  The Board notes that the 
veteran must plead with specificity any errors in which he 
contends were made in previous rating decisions.  

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the RO decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with these requirements shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. § 
20.1404(b); see also Simmons v. Principi, 17 Vet. App. 104 
(2003), (which extended 38 C.F.R. § 20.1404 to RO rating 
decisions challenged on the grounds of clear and unmistakable 
error.)

Submitting questions as to why a claim was denied, or why a 
specific rating was not assigned, does not form the basis for 
a clear and unmistakable claim.  Moreover, generally stating 
that the RO failed to properly apply the United States Code 
and Code of Federal Regulations does not form the basis for a 
clear and unmistakable claim.  The Board reiterates that the 
veteran must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the RO decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  

In short, other than his claimed status as a combat veteran 
pertaining to his previous service connection claims, the 
veteran has failed to clearly and specifically set forth 
alleged errors of fact or law in the November 1972 rating 
decision which granted entitlement to service connection for 
balanitis and left knee disability; the November 1978 rating 
decision which granted service connection for urethral 
stricture, and the October 2002 rating decision which granted 
a 40 percent disability rating for service-connected urethral 
stricture, effective September 15, 2000, and assigned a 20 
percent disability rating, effective April 1, 2001; granted 
service connection for traumatic arthritis, right shoulder, 
assigning a 10 percent disability rating, effective August 8, 
2001; granted service connection for tension headaches, 
assigning a noncompensable disability rating, both effective 
August 8, 2001; granted a 10 percent disability rating for 
service-connected exostosis, left knee, effective August 8, 
2001; and denied entitlement to an increased rating for 
service-connected post-operative residuals, 
balanitis/parabalanitis, traumatic phimosis, with 
circumcision scar.  With regard to these issues, the veteran 
has failed to set forth the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  The Board must 
emphasize that, in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and non-specific allegations of a failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement.  See 38 C.F.R. 
§ 20.1403.  Accordingly, in view of the fact that the veteran 
has failed to comply with 38 C.F.R. § 20.1404(b), the Board 
has no alternative but to dismiss his motion for CUE without 
prejudice.

ORDER

The appellant's claim that the January 1985 and May 1985 
rating decisions, pertaining to the issue of entitlement to 
an increased rating for urethral stricture, were clearly and 
unmistakably erroneous is dismissed for lack of jurisdiction.

The appellant's claim that rating decisions of April 1988, 
June 1988, July 1989, April 1990, and February 2003, were 
clearly and unmistakably erroneous is dismissed for lack of 
jurisdiction.

The appellant's claim that the portion of the May 1971 rating 
decision, which denied entitlement to service connection for 
genitourinary condition and left knee disability, was clearly 
and unmistakably erroneous is dismissed as moot.

The appellant's claim that the portion of the November 1972 
rating decision, which granted service connection for 
balanitis and left knee disability, was clearly and 
unmistakably erroneous is dismissed with prejudice.

The appellant's claim that the portion of the November 1978 
rating decision, which granted entitlement to urethral 
stricture, was clearly and unmistakably erroneous is 
dismissed with prejudice.

The appellant's claim that the portion of the October 2002 
rating decision, which granted a 40 percent disability rating 
for service-connected urethral stricture, effective September 
15, 2000, and assigned a 20 percent disability rating, 
effective April 1, 2001; granted service connection for 
traumatic arthritis, right shoulder, assigning a 10 percent 
disability rating, effective August 8, 2001; granted service 
connection for tension headaches, assigning a noncompensable 
disability rating, both effective August 8, 2001; granted a 
10 percent disability rating for service-connected exostosis, 
left knee, effective August 8, 2001; and denied entitlement 
to an increased rating for service-connected post-operative 
residuals, balanitis/parabalanitis, traumatic phimosis, with 
circumcision scar, was clearly and unmistakably erroneous is 
dismissed with prejudice.

REMAND

As discussed hereinabove, the veteran has claimed that he 
participated in combat during his period of service.  The 
veteran's DD Form 214 of record does not contain any 
verification of such combat service.  The RO should attempt 
to obtain the veteran's service personnel records, and 
contact the National Personnel Records Center (NPRC) in an 
attempt to verify whether the veteran participated in combat 
during his period of service from January 1964 to January 
1966.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
service personnel records.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

2.  The RO should contact the NPRC in an 
attempt to verify whether the veteran 
participated in combat during his period 
of service from January 1964 to January 
1966.

3.  If such combat status is confirmed, 
the RO should readjudicate in 
consideration of 38 C.F.R. § 3.304(d), 
the veteran's claims of CUE pertaining to 
whether a May 1971 rating decision which 
denied entitlement to service connection 
for a skin disease in feet; lymph node 
infection; and, right shoulder 
disability, contained CUE; whether a 
November 1972 rating decision which 
denied entitlement to service connection 
for bilateral shoulder disability, 
contained CUE; whether a January 1985 
rating decision which denied entitlement 
to service connection for residuals of 
Agent Orange exposure, contained CUE; 
whether an October 2002 rating decision 
which denied entitlement to service 
connection for pharyngitis; lymphangitis; 
dental condition; tinea barbae; bee 
sting; and, sores/boils on right arm, 
contained CUE.  Otherwise, the RO should 
readjudicate the veteran's claims of CUE 
under the applicable provisions.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him an opportunity to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2006).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


